972 F.2d 355
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.SQUARE BUTTE ELECTRIC COOPERATIVE, Appellant,v.AMOCO CHEMICAL COMPANY, a corporation, also known as AmocoChemicals Company, and an alter ego of its wholly ownedsubsidiary, Amoco Reinforced Plastics Company;  AmocoReinforced Plastics Company, a corporation, Appellees.
No. 91-3479.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 10, 1992.Filed:  July 16, 1992.

Before BOWMAN, LOKEN, Circuit Judges, and LARSON,* Senior District Judge.
PER CURIAM.


1
This is a diversity case.  Plaintiff-appellant Square Butte Electric Cooperative seeks recovery from defendants for certain allegedly defective pipe on theories of negligence, fraud, breach of express and implied warranty, and strict products liability.  On motions for summary judgment, the District Court1 dismissed all these claims, holding that they are barred by the applicable North Dakota statutes of limitations and the statute of repose.  Square Butte appeals, challenging the District Court's rulings and requesting reversal of its summary judgment orders.


2
The case has been extensively briefed and argued.  Having considered the briefs and the arguments of the parties, and having reviewed de novo the questions of state law at issue in this appeal, we conclude that no error of law appears, that summary judgment was properly granted, and that an extended opinion would add nothing of substance to the comprehensive and well-reasoned opinions of the District Court.


3
Accordingly, the orders of the District Court are summarily AFFIRMED.  See 8th Cir.  R. 47B.



*
 The HONORABLE EARL R. LARSON, Senior United States District Judge for the District of Minnesota, sitting by designation


1
 The Honorable Patrick A. Conmy, Chief Judge, United States District Court for the District of North Dakota